Case: 16-51053      Document: 00514587159         Page: 1    Date Filed: 08/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-51053                               FILED
                                  Summary Calendar                        August 6, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ELISEO MONTES, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:15-CV-80


Before KING, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       A jury found Eliseo Montes, Jr., federal prisoner # 04079-380, guilty of
conspiracy to possess with intent to distribute at least 1,000 kilograms of
marijuana (Count One) and conspiracy to launder money (Count Two). The
district court sentenced Montes to 240 months of imprisonment on each count,
to be served concurrently. He challenges the denial of a sentence reduction




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51053    Document: 00514587159     Page: 2   Date Filed: 08/06/2018


                                 No. 16-51053

under 18 U.S.C. § 3582(c)(2), pursuant to Amendment 782 to Sentencing
Guideline § 2D1.1.
      In determining whether to reduce a sentence under § 3582(c)(2), the
district court must first determine whether the defendant is eligible for a
sentence modification and the extent of the reduction authorized. Dillon v.
United States, 560 U.S. 817, 826 (2010).      If the court determines that a
defendant is eligible for a sentence modification, it must then consider any
applicable 18 U.S.C. § 3553(a) factors to decide whether, in its discretion, the
authorized reduction is warranted in whole or in part. Id. at 827. We review
for an abuse of discretion a district court’s decision not to reduce a sentence
pursuant to § 3582(c)(2). United States v. Henderson, 636 F.3d 713, 717 (5th
Cir. 2011).
      Here, the district court implicitly determined that Montes was eligible
for a sentence reduction under Amendment 782. The district court’s stated
reasons for denying the motion, namely that a sentence reduction would not
adequately reflect Montes’s culpability and the seriousness of the offense,
promote respect for the law, or afford adequate deterrence to criminal conduct,
considering the amount of drugs involved, were within the court’s discretion.
See § 3553(a)(1); Dillon, 530 U.S. at 827; see also United States v. Evans, 587
F.3d 667, 673 & n.9 (5th Cir. 2009).
      AFFIRMED.




                                       2